59 F.3d 163
KING INSTRUMENTS CORPORATION, Plaintiff-Appellant,v.Luciano PEREGO and Tapematic, Defendant/Cross-Appellants.
Nos. 91-1125, 91-1132.
United States Court of Appeals,Federal Circuit.
July 10, 1995.

David J. Brezner, Richard F. Trecartin and Richard P. Doyle, Jr., Flehr, Hohbach, Test, Albritton & Herbert, San Francisco, CA, were on the brief for plaintiff-appellant.  Also on the brief was Nicholas A. Pandiscio, Schiller, Pandiscio & Kusmer, of Cambridge, MA, of counsel.
Edgar H. Haug, Adam L. Brookman and Mary Ann G. Mullen, Curtis, Morris & Safford, P.C., New York City, were on the brief for defendant/cross-appellants.
Before ARCHER, Chief Judge, RICH, NIES, NEWMAN, MAYER, MICHEL, PLAGER, LOURIE, CLEVENGER, RADER, SCHALL, and BRYSON, Circuit Judges.
ORDER
PER CURIAM.


1
The appeals, having originally been submitted to a panel of the court and, thereafter, it having been ordered that the appeals should be decided en banc,


2
IT IS ORDERED that the appeals shall be decided by the panel to which they were originally submitted.